PER CURIAM.
AFFIRMED. See King v. State, 628 So.2d 486, 488 (Fla.1993); Taylor v. State, 640 So.2d 1127, 1133 (Fla. 1st DCA 1994) (“Improper prosecutorial comment is subject to a harmless error analysis, and will give rise to reversal of a conviction only if the comment is so prejudicial that it vitiates the entire trial.”). See also Proctor v. State, 901 So.2d 994, 995 (Fla. 1st DCA 2005) (“[Tjhis court would not be able to address the [scrivener’s] errors because, absent the trial court’s ruling on a rule 3.800(b)(2) motion, these errors were not preserved. See Brannon v. State, 850 So.2d 452, 456 (Fla.2003).”).
KAHN, C.J., WOLF, and BENTON, JJ., concur.